Title: To Benjamin Franklin from ———, [before or during July 1778]
From: ——
To: Franklin, Benjamin


[before or during July, 1778]
On a appris par un officier francois lieutenant dans les troupes aux ordres du général Gates que Klinton avec un corps de 4000 hommes, etant en marche pour se réunir a Philadelphie au général Howe a été attaqué en chemin par le general Gates, et qu’apres un combat très opiniâtre les anglois ont été tous ou tués ou blessés ou prisonniers de guerre. Le Genéral Klinton s’est sauvé preque seul a Philadelphie.
L’auteur de cette lettre a ete blessé, elle est ici entre les mains des parens de ce jeune homme.
On peut prendre la dessus des informations aupres de M. l’abbé Radix chanoine de Notre dame qui a donné a plusieur personnes un extrait de cette lettre. Elle est écrite a un de ses neveux par le jeune homme lieutenant dans les troupes américaines.
 
Addressed: A Monsieur / Monsieur Benjamin Franklin / A Passy
